internal_revenue_service number release date index number ------------------------------------ ------------------------------------------------------- -------------------- -------------------------- -------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number ---------------------- refer reply to cc tege eb hw plr-117187-16 date date legend taxpayer --------------------------------------------------- trust ---------------------------------------------------------------------------------------------------------- -------------------------------- active plan ---------------------------------------------------------------------------- retiree plan ------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- date ------------------------ date ------------------- year ------- w -------------- x -------------- y -------------- z -------------- plr-117187-16 dear --------------- this responds to your letter dated date and subsequent correspondence requesting a ruling on the federal tax consequences under sec_4976 and sec_419 of the internal_revenue_code code with respect to the transfer of assets within trust to a separate subaccount that will provide health benefits to current employees facts taxpayer is a holding_company for subsidiaries that provide public_utility services taxpayer uses the accrual_method of accounting and the calendar_year as its taxable_year the company maintaining trust was acquired by taxpayer as the result of a transaction on date trust was established pursuant to a_trust agreement entered into as of date and in the same year received a determination_letter that it is a voluntary employees’ beneficiary association under sec_501 taxpayer maintains trust which currently provides health and life_insurance benefits under retiree plan to certain eligible union and nonunion retirees and their eligible dependents of taxpayer and its subsidiaries taxpayer represents that trust is not eligible for the exception to the deduction limits under sec_419a of the code because fewer than percent of trust’s members are subject_to a collective bargaining agreement taxpayer represents that it has been determined that as of date the fair_market_value of the assets of trust exceeds the present_value of the benefit obligations of retiree plan in the amount of dollar_figurew taxpayer will amend trust to provide for a one-time transfer in of an amount held by trust transferred assets to a separate subaccount held by trust active subaccount and future use of active subaccount to provide health benefits under active plan to current employees for whom taxpayer and its subsidiaries have no obligation to provide such benefits taxpayer represents that the amount of transferred assets will not be less than dollar_figurex or more than dollar_figurey but in no event more than the amount that the fair_market_value of the assets of trust exceeds the present_value of the benefit obligations of retiree plan on a measurement date in chosen by taxpayer that occurs before the date of the one-time transfer in while retirees are required to pay a portion of the costs of retiree plan taxpayer represents that from year through disbursements under retiree plan have exceeded employee contributions to retiree plan on an annual basis taxpayer does not have records for years before year but it has no reason to believe that disbursements under retiree plan did not exceed employee contributions to retiree plan on an annual basis for those years plr-117187-16 taxpayer represents that all employer contributions from year onwards have been deducted by taxpayer on its federal_income_tax returns taxpayer does not have records for years before year but it has no reason to believe that there were any nondeductible_contributions to trust for those years taxpayer made and deducted aggregate contributions to trust from year onwards in the amount of at least dollar_figurez the amount of the aggregate deducted contributions exceeds the amount of transferred assets taxpayer does not expect to make or deduct any contributions to trust in and before the one-time transfer in taxpayer represents that in the context of the one-time transfer to active subaccount and future use of transferred assets taxpayer will not divert or direct any portion of trust’s assets to taxpayer taxpayer also represents that it will not use any of the assets in active subaccount for the purposes of providing health benefits to any employees of taxpayer or any of its subsidiaries for whom taxpayer and its subsidiaries have any current or future legal_obligation to provide such benefits taxpayer represents that the amendment of trust and the one-time transfer of transferred assets to active subaccount will occur in taxpayer further represents that taxpayer will include the amount of transferred assets in gross_income for and that no portion of that amount is excludable under the exclusionary part of the tax_benefit_rule rulings requested taxpayer requests rulings that the transfer of assets to active subaccount and future use of the assets for purposes of providing health benefits to current employees as described in the ruling application and subsequent submissions will not be treated as a disqualified_benefit under sec_4976 of the code and will not in and of itself result in excise_tax under sec_4976 of the code the amount of the assets transferred to active subaccount and included in taxpayer’s gross_income in will be treated as a contribution in within the meaning of sec_419 of the code law sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to plr-117187-16 the extent the amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year's income when a fundamentally_inconsistent_event has occurred the exclusionary part is partially codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit_rule is to approximate the results produced by a tax system based on transactional rather than annual accounting ld pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where there is no actual recovery_of funds ld pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund's after-tax_income for the taxable_year plr-117187-16 sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 sec_419a provides that the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount of the account exceeding the account limit sec_419a provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a and b administrative costs with respect to the claims sec_419a provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post-retirement life_insurance benefits to be provided to covered employees sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer plr-117187-16 analysis the amendment of trust providing for a one-time transfer of transferred assets to active subaccount will allow amounts that were originally set_aside to provide health and other welfare benefits for retirees to be used to provide health benefits to current employees as explained above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite we conclude that the one-time transfer of transferred assets to active subaccount will implicate the tax_benefit_rule because taxpayer deducted transferred assets in accordance with sec_419a in prior years but after the transfer transferred assets will be available to provide benefits to current employees who are not covered under sec_419a thus this use of transferred assets is fundamentally inconsistent with the premise of the prior deductions taxpayer has therefore represented that it will take the total amount of transferred assets into gross_income under the tax_benefit_rule for the year in which trust is amended and the one-time transfer of transferred assets to active subaccount occurs and that no portion of transferred assets is excludable under the exclusionary part of the tax_benefit_rule partially codified in sec_111 based on the information submitted by taxpayer it does not appear that the amendment of trust and the transfer to active subaccount and future use of transferred assets for purposes of providing health benefits to current employees for whom taxpayer and its subsidiaries have no obligation to provide such benefits will result in any portion of trust reverting to the benefit of taxpayer thus the amendment of trust and the transfer and future use of transferred assets for purposes of providing health benefits to current employees will not result in a disqualified_benefit within the meaning of sec_4976 and such transfer and future use will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid therefore once transferred assets are includable in the gross_income of taxpayer under the tax_benefit_rule taxpayer may treat the amount of transferred assets transferred to active subaccount as a contribution and take a deduction in accordance with sec_419 and sec_419a it is not necessary to consider whether taxpayer will have an accession to wealth under sec_61 because the amount of the aggregate deducted contributions exceeds the amount of transferred assets plr-117187-16 we assume for purposes of this ruling and without expressing an opinion that taxpayer has the authority to complete the transactions described and that these transactions can otherwise be effectuated and do not fail to meet the requirements of other applicable federal and state law conclusions based on the facts and representations provided by taxpayer the transfer of transferred assets to active subaccount and future use of the assets for purposes of providing health benefits to current employees for whom the taxpayer and its subsidiaries have no current or future obligation to provide such benefits will not be treated as a disqualified_benefit under sec_4976 of the code and will not in and of itself result in excise_tax under sec_4976 of the code the amount of transferred assets transferred to active subaccount and included in taxpayer’s gross_income for will be treated as a contribution in within the meaning of sec_419 of the code the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling specifically no opinion is expressed regarding the amount of any deductions under sec_419 and sec_419a or whether trust qualifies as an organization described in sec_501 plr-117187-16 this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent specifically no opinion is expressed regarding the tax consequences of the described transactions to trust under sec_501 sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
